ORDER
PER CURIAM.
Appellant, Demetrius Trice, pled guilty to second degree murder and first degree robbery and was sentenced to two concurrent twenty year prison terms. He appeals the denial of his rule 27.26 motion after an evidentiary hearing claiming ineffective assistance of counsel based on counsel’s alleged failure to investigate three alibi witnesses. We have reviewed this allegation, the entirety of the record on which it is based, and the findings and conclusions of the motion court. We do not find the court’s findings and conclusions to be clearly erroneous. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). We also find that an extended opinion would have no precedential value and, therefore, we affirm the motion court’s denial pursuant to Rule 84.16(b).